Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 5/14/2021.
 Claims 1-14 are examined.  
 Claims 2-4, 5-7, 10-14  are rejected. 
 Claims 1, 8-9 are allowed. 
 		 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2021 and 11/10/2021.  Accordingly, the information disclosure statement is being considered by the examiner.
				Allowable Subject Matter
    Claim 1, 8-9 are allowed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recites the limitation "a command data message" in claims 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
		   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2-4 recite that they are dependent on any preceding claim(s), which creates ambiguous dependency example is claim 4 dependent on 3 and 1 or 2 or all etc.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; specifically, it is directed towards software, per se. 
Claim 10 is directed towards software, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  The broadest reasonable interpretation of a claim drawn to “system, communication infrastructure, key derivation comprising ” covers forms of hardware and software per se in view of the ordinary and customary meaning of the terms MCI system, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, as software per se does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software is descriptive material that can be considered statutory ONLY if it is both functional and clearly embodied as tangible, non-transitory matter.  
Examiner request to include hardware processor or memory to Meter communication infrastructure system. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent 9,306,741 to Brainard et al. (hereinafter known as “Brainard”) and in view of U.S. Publication 2015/0033011 to Dietrich et al. (hereinafter known as “Dietrich”).






As per claim 5 Brainard teaches, a command data message (CDM) for replacing an existing key derivation key (KDK1) in a utility meter with a new key derivation key (KDK2), the command data message (CDM) comprising:  
a request for replacing the existing key derivation key (KDK1) with the new key 5derivation key (KDK2) (Brainard Fig 2 element 160 and 162 teaches key derivation and key updated function col 12 lines 40-60 and col 13 lines 35-65); 
key-generation information (KGI) (Brainard Fig 2 element 162 Key derivation function col 10 lines 15-30 and col 14 lines 15-40); 
an activation key (AK) or an authentication code (CDM-AC) (Brainard Fig 2 element 90 col 8 lines 10-35) calculated based on the activation key (AK) (Brainard Fig 2 element 170, 172, 174 col 10 lines 1 - 40); 
characterized in that the activation key (AK) is derived based on the new key derivation 10key (KDK2) (Brainard Fig 2 element 170, 172 and dependent on element 162 col 10 lines 1-40), and 
the new key derivation key (KDK2) is derived based on at least the key- generation information (Brainard Fig 3 element 192 col 13 lines 10-40).  
Although Brainard teaches smart devices however Dietrich teaches smart device such as smart meter with secure exchange of keys (Dietrich Fig 1 element 142 .. 148 and Fig 2 element 200-216 para 62-64 and 66 for secure authentication / communication of devices). 
Brainard teaches secure authentication based on updating keys with cryptographic operation with higher-level key (abstract). Brainard does not teach however Dietrich teaches smart utility meter with encryption operation (Dietrich Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brainard - Dietrich before him or her, to combine, Brainard’s secure authentication with higher – level key function with Dietrich’s smart utility meter encryption. The suggestion/motivation for doing so would have been to facilitate secure communication between device in system (Dietrich abstract). 
As per claim 6 combination of Brainard – Dietrich teaches, a command data message according to claim 5, wherein the new key derivation key (KDK2) is not comprised in the data command message (CDM) (Brainard Fig 5 element 233 col 15 lines 1-20).  

As per claim 7 combination of Brainard – Dietrich teaches, a command data message according to any of claims 5-6, wherein the command data message (CDM) is send as clear text (Brainard Fig 9 element 293 col 17 lines 40-60).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brainard et al US Patent 9,306,741 
Karkkainen et al US Publication 2019/0253402 
Dietrich et al US Publication 2017/0200225
Johannson et al US Publication 2010/0106967 
Kruglick et al US Patent 9,603,012

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431